Citation Nr: 0519353	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  92-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable staged rating, for 
the period beginning March 1, 1992, for malignant lymphoma.  

2.  Entitlement to an initial staged rating in excess of 60 
percent, for the period of October 7, 1996 to June 3, 1999, 
for restrictive-obstructive lung disease associated with 
malignant lymphoma.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 RO decision, which 
granted service connection and a noncompensable evaluation 
for malignant lymphoma, effective from May 1990.  The veteran 
appealed for a higher rating.  

In a June 1991 decision, the RO determined that there was 
clear and unmistakable error in the November 1990 rating 
decision and assigned a 100 percent rating, effective May 
1990 through February 1992, and a noncompensable rating, 
effective March 1, 1992, for the malignant lymphoma.  The 
veteran continued his appeal for a higher rating from March 
1, 1992.  

In a September 2001 decision, the RO granted service 
connection for restrictive-obstructive lung disease 
associated with malignant lymphoma, and assigned a separate 
60 percent rating effective from March 1, 1992.  The veteran 
through his representative appealed for a higher rating, 
specifically claiming that he was entitled to a rating in 
excess of 60 percent for the period from October 7, 1996 to 
the present.  In particular, the veteran's representative 
argued that the veteran met the criteria for a 100 percent 
rating under the revised regulations pertaining to rating 
pulmonary disabilities, which were effective October 7, 1996.  

In a July 2003 decision, the RO granted a 100 percent rating 
for restrictive-obstructive lung disease, effective July 27, 
2001.  In April 2004, the Board granted the veteran an 100 
percent rating for restrictive-obstructive lung disease 
associated with malignant lymphoma, from June 4, 1999.  The 
April 2004 decision remanded the veteran's claim for a rating 
in excess of 60 percent, to include 100 percent, for the 
period of October 7, 1996 to June 3, 1999, as well as his 
claim for an initial compensable rating for malignant 
lymphoma, in order that proper VCAA notice could be sent to 
the veteran.  


FINDINGS OF FACT

1.  No local recurrences, metatases, or residuals of lymphoma 
have been clinically identified since the cessation of 
chemotherapy in February 1991.

2.  The veteran was able to walk up two flights of steps, he 
was able to walk half a mile, and he was fully employed, 
between October 7, 1996 and June 3, 1999.

3.  Post-bronchodilator results in June 1996 reveal that the 
veteran had a forced vital capacity (FVC) of 71 percent 
predicted, a forced expiratory volume in one second (FEV-1) 
of 41 percent predicted, and an FEV-1 to FVC ratio of 42 
percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
malignant lymphoma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.117 Diagnostic Code 7715 (in 
effect prior to October 23, 1995); 38 C.F.R. § 4.117 
Diagnostic Code 7715 (in effect from October 23, 1995). 

2.  The criteria for the an initial rating in excess of 60 
percent for the service-connected restrictive-obstructive 
lung disease associated with malignant lymphoma, for the 
period of October 7, 1996 to June 3, 1999, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6603 
(in effect prior to October 7, 1996); 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604, and 6845 (effective October 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VCAA notice letter dated in October 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA outpatient treatment records and his private medical 
records have been obtained.  The veteran's VA examination 
reports are also of record.  The veteran has testified before 
a Veterans Law Judge on two occasions.  The veteran's 
attorney wrote to the Board in April 2005, stating that the 
veteran had no additional evidence to submit at that time.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Malignant Lymphoma

The RO granted service connection for malignant lymphoma in a 
November 1990 rating decision.  A 100 percent rating was 
assigned from May 29, 1990 through February 1992, and a 
noncompensable rating assigned effective March 1, 1992.  That 
noncompensable rating has been confirmed and continued in 
subsequent rating decisions to date.  The veteran contends 
that he is entitled to an initial compensable rating for this 
disability from March 1, 1992.  The veteran does not dispute 
the fact that his lymphoma is currently in remission, 
however, he is of the opinion that he manifests residuals of 
the chemotherapy he received for his lymphoma.  Specifically, 
the veteran asserts that fatigue, shortness of breath, and a 
depressed immune system constitute such compensable 
residuals.

At his November 1992 hearing before a Veterans Law Judge, the 
veteran testified that he had received antibiotic on six 
occasions in the twelve month period since cessation of his 
chemotherapy treatment and that he had to miss work due to 
these infections.  The veteran also stated that he had 
injured his left leg and that the healing process took an 
unusually long time.  The veteran testified that a physician 
had provided an opinion that the longer healing time may have 
been due to the veteran's chemotherapy.  Other symptoms 
asserted by the veteran included muscle cramping, fatigue, 
and arm and shoulder pain.

In July 1996, a VA physician from the division of hematology 
and oncology stated that based on laboratory tests, plus 
information from the history and physical examination of the 
veteran, it was his conclusion that the veteran's lymphoma 
was in complete remission. 

An October 1996 opinion letter from a VA pulmonary and 
critical care medicine specialist is of record.  The letter 
reflects that the physician conducted an exhaustive review of 
the medical evidence, but that no examination of the veteran 
had been conducted as part of his opinion.  The examiner 
entered differential diagnoses of asthma, chronic bronchitis, 
and sarcoidosis for the veteran's airway obstruction.  He 
added that sarcoidosis can present as airway obstruction, but 
that there was no indication that the veteran's sarcoidosis 
remained active. 

At his July 1998 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his respiratory condition 
had continued to deteriorate over recent years, causing 
difficulty with exertion.  However, the veteran also 
testified that he had experienced shortness of breath since 
his 20s and that no physician had provided an opinion linking 
his current pulmonary impairment to his lymphoma residuals.  
However, the veteran did state that his private physicians 
have posited that increased lung disease and pulmonary 
toxicity could not be disproved.

Effective October 23, 1995, VA revised the criteria for 
diagnosing and evaluating disabilities of the hemic and 
lymphatic systems.  60 Fed. Reg. 49,225 (1995).  The new 
criteria for evaluating service-connected disabilities of the 
hemic and lymphatic systems are codified at 38 C.F.R. § 
4.117.

Under the new criteria, Non-Hodgkin's lymphoma is to be rated 
as 100 percent disabling with active disease or during a 
treatment phase.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months following discontinuance of such treatment the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, ratings are to be based on 
residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (in 
effect from October 23, 1995).

Under the old criteria, Non-Hodgkin's lymphoma is to be rated 
as lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. § 
4.117, Diagnostic Code 7715 (in effect prior to October 23, 
1995).  A 100 percent evaluation is warranted for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  If, following 
that year, there has been no local recurrence or invasion of 
other organs, the rating will be made on residuals.  A 30 
percent evaluation for Hodgkin's disease is warranted when 
symptoms include occasional low grade fever, mild anemia, 
fatigability, or pruritus.  38 C.F.R. § 4.117, Diagnostic 
Code 7709 (in effect prior to October 23, 1995).

After a thorough review of the medical evidence of record, 
the Board finds that the veteran is currently correctly rated 
as noncompensably disabled under both the new and old 
criteria.  The record reveals that the veteran's chemotherapy 
treatment ended in May 1989, more than a year prior to March 
1, 1992.  The medical evidence dated from March 1, 1992 has 
indicated that the veteran's lymphoma is currently in 
remission, and that no residuals of the disability have been 
clinically isolated.  The Board notes that the veteran's 
complaints of fatigue and shortness of breath have been 
attributed to the veteran's service-connected lung disability 
and not to the malignant lymphoma.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's malignant lymphoma 
disability has resulted in frequent hospitalization or 
markedly interfered with employment since March 1, 1992, so 
as to render impractical the application of schedular 
standards.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the preponderance of the evidence shows that the 
veteran has not met the criteria for a staged compensable 
rating for his service-connected malignant lymphoma at any 
time since March 1, 1992.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


Restrictive Obstructive Lung Disease

The veteran seeks an initial rating in excess of 60 percent 
for his service-connected restrictive-obstructive lung 
disease associated with malignant lymphoma, from October 7, 
1996 to June 3, 1999. 

The veteran was provided pulmonary function testing by VA in 
June 1996.  Results were obtained both before 
bronchodilatation and after bronchodilatation.  The pre-
bronchodilator results of the June 19, 1996 testing indicated 
the following:  an FVC of 62 percent predicted, an FEV-1 of 
33 percent predicted, and an FEV-1/FVC of 40 percent.  The 
post-bronchodilator results of the June 19, 1996 testing 
indicated the following:  an FVC of 71 percent predicted, an 
FEV-1 of 41 percent predicted, and an FEV-1/FVC of 42 
percent.  The post-bronchodilatation results are the 
operative values for VA purposes.  See 61 FR 46723 (Sept. 5, 
1996).  The PFT did not include lung volumes or diffusing 
capacity measurements. 

A July 1996 VA examination report indicates that the veteran 
complained of dyspnea.  The veteran reported that he had had 
increasing dyspnea over the last 10 years.  The veteran 
stated that he had recently added an extension to his deck 
and that after 10 minutes of pounding nails, he needed 
approximately five minutes of rest before he could continue 
working.  He reported that he was still very active around 
the house and that he did such things as hacking out roots 
with a large ax, but that required frequent rest periods in 
order to complete the job.  The veteran stated that a few 
years previously he would not have required those frequent 
rest periods.  The veteran stated that he could walk for one 
mile on flat terrain without dyspnea.  He asserted that he 
was able to walk approximately ten steps going up steps 
before developing dyspnea and that after two flights he had 
to stop for a five minute rest to catch his breath.  The 
veteran reported that he ate well and spoke well without 
problems, but noted that after toweling off from a shower he 
developed dyspnea and had to rest.  Examination revealed 
audible pulmonary wheezing at rest.  There was an increase in 
expiration time with dry expiratory/inspiratory wheezes and 
dry, crackling, rales that were bilaterally symmetric; lower 
lobes greater than upper lobes.  

At his July 1998 hearing the veteran reported that he 
experienced shortness of breath with walking up one flight of 
steps.  The veteran stated that he could walk half a mile on 
a flat surface without ay problem.  He said that it was just 
with going up hills or steps that he had problems.  He 
thought that he would have shortness of breath if he walked 
fast on a flat surface.  The veteran reported that he was 
employed as a sales representative for a trucking company.  
He said that his job did not require physical exertion.

A May 1999 private examination indicates that the veteran had 
emphysema and that the veteran was not on inhalers.  The 
veteran reported that he worked as a sales manager for a 
trucking line.  The veteran stated that his hobbies were 
golfing and fishing, and had previously included bowling.  He 
reported that he exercised at home with a Total Gym and that 
he walked for exercise.  Respiratory examination revealed the 
veteran's lungs to be clear, without wheezes.  There was 
better air movement in the bases compared to the apices.

The regulations pertaining to rating lung diseases were 
revised on October 7, 1996.  For the time period under 
consideration, October 7, 1996 to June 3, 1999, the Board 
must consider both the former and the current criteria for 
the rating of lung diseases.  

Under the regulations in effect prior to October 7, 1996, the 
diagnostic code most appropriate for rating the veteran's 
lung disease was Diagnostic Code 6603, the code for pulmonary 
emphysema.  This diagnostic code provided for a 60 percent 
rating for severe pulmonary disability resulting in 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent rating 
was warranted when the condition was pronounced; intractable 
and totally incapacitating; with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and pulmonary function tests.  
38 C.F.R. § 6603 (in effect prior to October 7, 1996).  

The medical records dated between October 7, 1996 and June 4, 
1999 clearly show that the veteran's service-connected 
pulmonary disability did not meet the criteria for a 100 
percent rating under the former criteria for the rating of 
pulmonary disabilities.  The medical evidence shows that the 
veteran was able to walk for more than a block without 
dyspnea, that the veteran could walk up a flight of steps, 
and that the veteran was able to do some physical work, 
though with frequent resting.  He was not shown to have 
pronounced pulmonary disability that was intractable and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion.

Under the revised criteria for rating pulmonary disability, 
the criteria for rating pulmonary emphysema, chronic 
obstructive pulmonary disease, and chronic pleural effusion 
or fibrosis are identical.  See Diagnostic Codes 6603, 6604, 
and 6845 (2004).  Under the criteria of these Diagnostic 
Codes, a 100 percent rating is warranted for pulmonary 
disability manifested by FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted for pulmonary 
disability manifested by FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

The veteran's PFT in June 1996, post-bronchodilator, revealed 
an FEV-1 of 41 percent predicted, and an FEV-1/FVC of 42 
percent.  These values clearly indicate that the veteran only 
met the criteria for a 60 percent rating at that time.  The 
veteran is not entitled to an increased initial rating under 
the current criteria for the evaluation of lung diseases from 
October 7, 1996 to June 3, 1999.

In a June 2005 statement, the veteran's representative argued 
that the VA should use the veteran's June 1996 pre-
bronchodilator PFT measurements for rating the veteran.  He 
asserts that these measurements meet the criteria for a 100 
percent rating and that there are no guidelines indicating 
that the rating must be based upon the results after the 
veteran is given medication.  As the Board referenced above, 
there are guidelines indicating that only the post-
bronchodilatation results are to be considered for VA 
purposes.  The explanatory comments in the Federal Register 
make clear, post-bronchodilation pulmonary function test 
results are to be used in evaluating the severity of the lung 
disease under the Schedule.  61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (in response to a 
comment recommending that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life, VA disagreed, finding "The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.")

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
record does not show that the veteran's restrictive-
obstructive lung disease has resulted in frequent 
hospitalization or markedly interfered with employment from 
October 7, 1996 to June 3, 1999, so as to render impractical 
the application of schedular standards.  The Board notes that 
the evidence reveals that the veteran was fully employed 
during that time period.  Accordingly, an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the preponderance of the evidence shows that the 
veteran has not met the criteria for a staged rating in 
excess of 60 percent for his service-connected restrictive-
obstructive lung disease at any time from October 7, 1996 to 
June 3, 1999, under either the current or the former criteria 
for the rating of lung diseases.  See Fenderson supra.  


ORDER

Entitlement to an initial compensable staged rating, for the 
period beginning March 1, 1992, for malignant lymphoma is 
denied.  

Entitlement to an initial staged rating in excess of 60 
percent, for the period of October 7, 1996 to June 3, 1999, 
for restrictive-obstructive lung disease associated with 
malignant lymphoma, is denied. 



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


